DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 01/28/21, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 as being unpatentable over combinations of Tung et al. (US 2005/0106750), Hudak (US 2003/0022392), Lin (US 2012/0190122), and Guirguis et al. (6,277,646) as set forth in Paragraphs 6-22 of the Office action mailed 01/24/20 and maintained in Paragraphs 4-10 in the Office action mailed 09/17/20, have been fully considered and are persuasive.  Applicant has argued that the prior art does not teach or suggest the features of amended claim 1 including “a test barrel with a barrel lid and a barrel body, wherein the barrel body has two positioning portions and each of the positioning portions has one place reminding portion that has one strip-shaped bump thereon, and two mating portions and each of the mating portions has one hollow structure that has one strip-shaped elastic piece for abutting against the strip-shaped bump as to generate a collision sound.” Applicant has also argued that claim 1 further particularly recites the claim features of ‘two “indications” that the barrel lid is properly screwed on the barrel body: the first indication is by a collision sound when the strip-shaped elastic piece is in contact with the strip-shaped bump, and the second indication is by a confirmation when the mating portion is in coincidence with the positioning portion’ and that these features are also not taught or suggested by the cited prior art.  See pages 4-10 of Applicant’s Remarks. The Examiner agrees, therefore the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 

Claims 1, 3, 8 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,656,138. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-5 of the ‘138 Patent recite a test barrel for placing a test paper card, comprising: a barrel body (1) comprising a barrel mouth with threads thereon and two place reminding boards (11) symmetrically arranged on the barrel body (1) separately, and wherein each of the two place reminding boards comprises a flat surface, and wherein a strip-shaped bump is arranged on the flat surface of the place reminding board (11);  wherein the barrel body (1) is configured to be a hollow cuboid structure, wherein a top end of the cuboid structure extends perpendicularly upwards to define a cylindrical barrel mouth (12), a periphery of the barrel mouth (12) is provided with threads connecting to a barrel lid (2), the cuboid structure is internally provided with a securing member (13) for securing the test paper card (3), and the securing member (13) is configured to be a cylindrical bump;  the barrel lid (2) comprising a cylindrical structure having an opening at a bottom end thereof;  two symmetric ends of the cylindrical barrel lid (2) extends to define two symmetrical force bearing portions (22) having the same height as the cylindrical structure, wherein a side face of the force bearing portion (22) is provided with bands, and an inner wall of the cylindrical barrel lid (2) is provided with threads mating with the threads of the barrel mouth (12);  and wherein each of the two force bearing portions is a hollow structure and each of the hollow structures has an elastic strip-shaped tab (21) therein so that when the lid secures on the mouth of the barrel body, each of the two elastic strip-shaped tabs contacts each of the two strip-shaped bumps respectively as to produce a reminding sound to achieve an optimal sealing effect; and a test paper card as well as other 

Claims 4 and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,656,138 in view of Weems (US 4,955,645).   Claims 1-5 of U.S. Patent No. 10,656,138 recite every element of claims 4 and 5 except for the washer notch and wall projection.  Weems teaches a system for connecting two threaded elements. The portion of the system most relevant to the instant claims is shown in Figures 5-6 and described in column 4, lines 34-59. As show in the Figures the coupling element (38) includes a projection (flange 44) that mates with a notch (recess 48) in the sealing gasket to provide proper alignment of the gasket when the elements (38, 50) are connected. The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of the invention to combine the wall projection and washer notch from Weems with the device of the ‘138 Patent. One of ordinary skill in the art would add the wall projection and gasket notch to the ‘138 Patent in order to align the gasket as taught by Weems.

Claims 6 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,656,138 in view of Lappe et al. (US 6,342,183).  Claims 1-5 of U.S. Patent No. 10,656,138 recite every element of claims 6 and 7 except for an anti-slip gripping portion. Lappe teaches a system for collecting and analyzing a fluid specimen. The device is best shown in Figures 1 -3 and 9A-9B; and described in column 4. The device includes a container (cup 24) and lid (cap 26). The container includes a plurality of raised surface features (36) that facilitate easy manual handling of the cup enabling it to be readily grasped. See column 4, lines 38-48. The cup includes a rotary force applying portion (knurled outer surface 46) and an index area (50). The Examiner submits it would have been obvious to one of ordinary skill in the art at the time of the effective date of .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites the limitation "the barely body" in line 25.  There is 

Allowable Subject Matter
Claims 1 and 3-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action AND if Applicant were to submit a Terminal Disclaimer in order to overcome the Double Patent rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAYNE K HANDY whose telephone number is (571)272-1259.  The examiner can normally be reached on M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/DWAYNE K HANDY/Examiner, Art Unit 1798                                                                                                                                                                                                        March 13, 2021

/JILL A WARDEN/Supervisory Patent Examiner, Art Unit 1798